UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam International Value Fund Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.8%) (a) Shares Value Air freight and logistics (1.0%) Deutsche Post AG (Germany) 118,920 $2,289,442 Auto components (0.8%) Valeo SA (France) 33,028 1,732,024 Automobiles (4.4%) Fiat SpA (Italy) (S) 172,467 1,013,925 Nissan Motor Co., Ltd. (Japan) 602,000 6,407,660 Porsche Automobil Holding SE (Preference) (Germany) 35,170 2,075,600 Beverages (1.8%) Anheuser-Busch InBev NV (Belgium) 33,743 2,465,266 Cola-Cola Amatil, Ltd. (Australia) 104,842 1,354,249 Capital markets (1.2%) Deutsche Bank AG (Germany) 29,926 1,488,928 Macquarie Group, Ltd. (Australia) 40,645 1,224,329 Chemicals (3.9%) Arkema (France) 17,463 1,627,300 BASF SE (Germany) 57,482 5,028,374 Lanxess AG (Germany) 15,144 1,251,844 Uralkali (Russia) (NON) 77,791 591,633 Commercial banks (11.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 118,244 2,848,955 Barclays PLC (United Kingdom) 1,013,257 3,812,710 China Construction Bank Corp. (China) 2,359,000 1,822,665 DBS Group Holdings, Ltd. (Singapore) 133,000 1,500,290 DnB NOR ASA (Norway) 103,155 1,325,949 HSBC Holdings PLC (London Exchange) (United Kingdom) 333,335 2,958,025 Industrial and Commercial Bank of China, Ltd. (China) 2,048,000 1,321,282 Mitsubishi UFJ Financial Group, Inc. (Japan) 628,600 3,128,950 National Bank of Canada (Canada) 34,720 2,762,771 Sberbank of Russia ADR (Russia) (NON) 166,000 2,131,440 UniCredit SpA (Italy) 250,934 1,257,023 Computers and peripherals (1.6%) Asustek Computer, Inc. (Taiwan) 124,580 1,175,542 Gemalto NV (Netherlands) 34,149 2,253,998 Construction and engineering (2.1%) Carillion PLC (United Kingdom) 417,965 1,994,910 Vinci SA (France) 49,043 2,557,478 Construction materials (0.8%) BBMG Corp. (China) 765,000 643,283 China Shanshui Cement Group, Ltd. (China) 1,428,000 1,127,240 Diversified financial services (2.8%) ING Groep NV GDR (Netherlands) (NON) 367,536 3,062,171 ORIX Corp. (Japan) 31,310 2,988,390 Diversified telecommunication services (1.9%) BCE, Inc. (Canada) 53,293 2,133,964 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 36,100 1,637,737 Ziggio NV (Netherlands) 9,749 304,122 Electric utilities (0.6%) Energias de Portugal (EDP) SA (Portugal) 478,620 1,392,209 Electrical equipment (1.3%) Mitsubishi Electric Corp. (Japan) 310,000 2,741,573 Electronic equipment, instruments, and components (0.2%) Hollysys Automation Technologies, Ltd. (China) (NON) 32,000 339,200 Energy equipment and services (0.6%) Technip SA (France) 11,968 1,409,899 Food and staples retail (1.5%) Lawson, Inc. (Japan) 52,300 3,292,050 Food products (2.3%) Ajinomoto Co., Inc. (Japan) 110,000 1,379,485 Golden Agri-Resources, Ltd. (Singapore) 1,315,000 821,189 Kerry Group PLC Class A (Ireland) 61,329 2,838,268 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 387,000 1,823,487 Health-care equipment and supplies (0.5%) Biosensors International Group, Ltd. (Singapore) (NON) 939,000 1,124,215 Hotels, restaurants, and leisure (1.1%) Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 19,500 497,445 TUI Travel PLC (United Kingdom) 585,773 1,839,222 Independent power producers and energy traders (1.5%) Electric Power Development Co. (Japan) 77,800 2,109,257 International Power PLC (United Kingdom) 177,821 1,151,921 Industrial conglomerates (2.6%) LG Corp. (South Korea) 20,723 1,188,822 Rheinmetall AG (Germany) 27,342 1,618,909 Siemens AG (Germany) 29,140 2,937,730 Insurance (7.7%) ACE, Ltd. 56,086 4,105,495 AIA Group, Ltd. (Hong Kong) 191,600 701,949 Allianz SE (Germany) 41,731 4,979,598 AXA SA (France) 114,615 1,900,074 Prudential PLC (United Kingdom) 304,520 3,640,923 SCOR SE (France) 54,046 1,460,364 IT Services (0.6%) Amadeus IT Holding SA Class A (Spain) 63,826 1,204,515 Machinery (1.4%) Fiat Industrial SpA (Italy) (NON) 212,315 2,265,316 Metso Corp. OYJ (Finland) 18,069 772,361 Media (2.3%) Kabel Deutschland Holding AG (Germany) (NON) 43,616 2,693,883 WPP PLC (Ireland) 167,833 2,293,897 Metals and mining (2.8%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,513,389 Newcrest Mining, Ltd. (Australia) 27,135 834,239 Rio Tinto PLC (United Kingdom) 43,926 2,421,149 Xstrata PLC (United Kingdom) 83,650 1,428,965 Multiline retail (1.2%) Myer Holdings, Ltd. (Australia) 425,570 1,031,534 PPR SA (France) 9,504 1,635,137 Multi-utilities (1.2%) Centrica PLC (United Kingdom) 521,080 2,637,092 Office electronics (0.2%) Canon, Inc. (Japan) 9,400 444,050 Oil, gas, and consumable fuels (12.3%) BG Group PLC (United Kingdom) 128,717 2,981,185 BP PLC (United Kingdom) 689,176 5,098,862 Canadian Natural Resources, Ltd. (Canada) 38,300 1,269,435 Inpex Corp. (Japan) 323 2,181,430 Nexen, Inc. (Canada) 89,015 1,632,247 Origin Energy, Ltd. (Australia) 107,159 1,481,858 Petroleo Brasileiro SA ADR (Brazil) 35,500 942,880 Royal Dutch Shell PLC Class A (United Kingdom) 259,337 9,079,288 Total SA (France) 40,313 2,055,990 Pharmaceuticals (7.9%) Astellas Pharma, Inc. (Japan) 60,800 2,497,522 AstraZeneca PLC (United Kingdom) 37,182 1,652,745 Novartis AG (Switzerland) 107,657 5,958,285 Sanofi (France) 67,310 5,227,384 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,761,846 Real estate investment trusts (REITs) (2.3%) British Land Company PLC (United Kingdom) (R) 289,183 2,219,770 CFS Retail Property Trust (Australia) (R) 841,295 1,559,905 Dexus Property Group (Australia) 1,297,177 1,169,002 Real estate management and development (1.9%) Henderson Land Development Co., Ltd. (Hong Kong) 163,000 899,428 Hysan Development Co., Ltd. (Hong Kong) 278,000 1,113,353 Mitsui Fudosan Co., Ltd. (Japan) 114,000 2,180,283 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 836,000 1,037,477 Semiconductors and semiconductor equipment (0.4%) Samsung Electronics Co., Ltd. (South Korea) 781 878,845 Software (1.2%) Konami Corp. (Japan) 75,100 2,128,605 Perfect World Co., Ltd. ADR (China) (NON) 35,100 567,918 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) (S) 77,353 878,182 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 416 2,342,105 Philip Morris International, Inc. 20,200 1,789,922 Trading companies and distributors (1.9%) Mitsui & Co., Ltd. (Japan) 247,400 4,056,081 Wireless telecommunication services (3.0%) China Mobile, Ltd. (China) 107,000 1,177,399 Vodafone Group PLC (United Kingdom) 1,986,080 5,470,341 Total common stocks (cost $197,285,833) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 4.250%, September 30, 2012 (i) $116,000 $118,349 Total U.S. treasury Obligations (cost $118,349) SHORT-TERM INVESTMENTS (3.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 2,248,496 $2,248,496 Putnam Money Market Liquidity Fund 0.11% (e) 2,935,601 2,935,601 SSgA Prime Money Market Fund 0.12% (P) 61,000 61,000 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.192%, March 7, 2013 (SEGSF) $782,000 780,750 U.S. Treasury Bills with effective yields ranging from 0.150% to 0.159%, February 7, 2013 (SEGSF) 180,000 179,740 U.S. Treasury Bills with effective yields ranging from 0.071% to 0.077%, July 26, 2012 (SEGSF) 306,000 305,920 U.S. Treasury Bills with an effective yield of 0.079%, June 28, 2012 204,000 203,966 U.S. Treasury Bills with an effective yield of 0.073%, May 31, 2012 130,000 129,988 U.S. Treasury Bills with an effective yield of 0.085%, May 3, 2012 130,000 129,990 Total short-term investments (cost $6,975,402) TOTAL INVESTMENTS Total investments (cost $204,379,584) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $163,400,298) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $10,741,318 $11,168,941 $(427,623) British Pound Sell 4/18/12 813,747 811,363 (2,384) Canadian Dollar Buy 4/18/12 1,772,662 1,793,513 (20,851) Euro Sell 4/18/12 1,624,150 1,623,499 (651) Norwegian Krone Buy 4/18/12 1,081,723 1,096,441 (14,718) Swedish Krona Buy 4/18/12 4,787,477 4,739,420 48,057 Swiss Franc Buy 4/18/12 2,446,180 2,437,888 8,292 Barclays Bank PLC Australian Dollar Sell 4/18/12 1,851,438 1,924,966 73,528 British Pound Sell 4/18/12 1,800,224 1,794,387 (5,837) Canadian Dollar Sell 4/18/12 1,455,654 1,472,753 17,099 Euro Buy 4/18/12 20,407 20,398 9 Hong Kong Dollar Sell 4/18/12 1,425,228 1,426,386 1,158 Japanese Yen Sell 4/18/12 252,968 258,009 5,041 Swiss Franc Sell 4/18/12 287,962 286,941 (1,021) Citibank, N.A. British Pound Sell 4/18/12 1,247,650 1,243,706 (3,944) Canadian Dollar Buy 4/18/12 604,752 611,943 (7,191) Danish Krone Buy 4/18/12 553,727 549,053 4,674 Euro Sell 4/18/12 2,089,507 2,088,340 (1,167) Hong Kong Dollar Sell 4/18/12 1,375,338 1,376,503 1,165 Norwegian Krone Buy 4/18/12 1,302,360 1,320,844 (18,484) Singapore Dollar Buy 4/18/12 757,656 761,128 (3,472) Swedish Krona Buy 4/18/12 617,262 611,203 6,059 Swiss Franc Sell 4/18/12 1,950,584 1,944,230 (6,354) Credit Suisse AG Australian Dollar Sell 4/18/12 6,614,671 6,878,200 263,529 British Pound Sell 4/18/12 3,549,428 3,539,229 (10,199) Canadian Dollar Sell 4/18/12 1,282,166 1,297,004 14,838 Euro Buy 4/18/12 3,251,900 3,250,390 1,510 Japanese Yen Buy 4/18/12 4,844,216 4,940,677 (96,461) Norwegian Krone Sell 4/18/12 518,196 525,307 7,111 Swedish Krona Buy 4/18/12 4,114,972 4,072,429 42,543 Swiss Franc Buy 4/18/12 2,823,002 2,803,605 19,397 Deutsche Bank AG Australian Dollar Buy 4/18/12 164,421 170,723 (6,302) British Pound Sell 4/18/12 655,412 653,320 (2,092) Canadian Dollar Sell 4/18/12 929,778 940,529 10,751 Euro Buy 4/18/12 4,193,152 4,191,251 1,901 Swiss Franc Buy 4/18/12 1,199,269 1,195,177 4,092 Goldman Sachs International Australian Dollar Buy 4/18/12 2,432,804 2,530,104 (97,300) British Pound Sell 4/18/12 2,775,825 2,766,980 (8,845) Euro Sell 4/18/12 4,185,816 4,184,264 (1,552) Japanese Yen Buy 4/18/12 5,283,489 5,388,829 (105,340) Norwegian Krone Buy 4/18/12 1,756,920 1,780,841 (23,921) Swedish Krona Sell 4/18/12 1,079,628 1,068,535 (11,093) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 1,347,318 1,398,403 (51,085) British Pound Buy 4/18/12 1,869,156 1,863,580 5,576 Euro Sell 4/18/12 323,309 322,903 (406) Hong Kong Dollar Buy 4/18/12 237,100 235,496 1,604 Norwegian Krone Buy 4/18/12 341,398 346,274 (4,876) Swiss Franc Buy 4/18/12 1,554,817 1,549,752 5,065 JPMorgan Chase Bank, N.A. Australian Dollar Sell 4/18/12 442,798 460,501 17,703 British Pound Buy 4/18/12 7,197,696 7,174,763 22,933 Canadian Dollar Sell 4/18/12 2,791,440 2,825,219 33,779 Euro Buy 4/18/12 693,035 692,715 320 Hong Kong Dollar Sell 4/18/12 13,586 14,227 641 Japanese Yen Buy 4/18/12 2,731,861 2,786,311 (54,450) Norwegian Krone Sell 4/18/12 2,074,713 2,102,251 27,538 Singapore Dollar Sell 4/18/12 1,116,834 1,121,774 4,940 Swedish Krona Sell 4/18/12 2,018,301 1,996,309 (21,992) Swiss Franc Sell 4/18/12 182,372 181,739 (633) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/18/12 846,094 878,632 32,538 British Pound Buy 4/18/12 44,782 46,313 (1,531) Canadian Dollar Buy 4/18/12 69,455 70,273 (818) Euro Sell 4/18/12 698,903 698,922 19 Israeli Shekel Buy 4/18/12 712,196 693,175 19,021 Japanese Yen Buy 4/18/12 6,678,519 6,816,209 (137,690) Swedish Krona Sell 4/18/12 749,516 741,282 (8,234) Swiss Franc Buy 4/18/12 884,937 882,229 2,708 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 1,101,618 1,145,517 (43,899) Canadian Dollar Sell 4/18/12 830,256 840,213 9,957 Euro Buy 4/18/12 351,052 350,974 78 Israeli Shekel Buy 4/18/12 712,223 692,624 19,599 UBS AG Australian Dollar Sell 4/18/12 3,395,544 3,530,134 134,590 British Pound Buy 4/18/12 341,940 332,965 8,975 Canadian Dollar Sell 4/18/12 1,992,053 2,015,392 23,339 Euro Sell 4/18/12 611,274 595,463 (15,811) Israeli Shekel Sell 4/18/12 1,475,146 1,437,633 (37,513) Norwegian Krone Sell 4/18/12 914,630 927,479 12,849 Swiss Franc Buy 4/18/12 1,148,967 1,145,097 3,870 Westpac Banking Corp. Australian Dollar Buy 4/18/12 2,413,363 2,504,669 (91,306) British Pound Sell 4/18/12 2,212,855 2,205,694 (7,161) Canadian Dollar Sell 4/18/12 1,169,815 1,183,335 13,520 Euro Buy 4/18/12 2,495,111 2,510,458 (15,347) Japanese Yen Sell 4/18/12 12,297,346 12,544,150 246,804 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $217,769,145. (b) The aggregate identified cost on a tax basis is $212,119,242, resulting in gross unrealized appreciation and depreciation of $20,932,561 and $12,900,150, respectively, or net unrealized appreciation of $8,032,411. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,145,422. The fund received cash collateral of $2,248,496, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,712 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $49,417,689 and $51,126,989, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $876,877 to cover certain derivatives contracts. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 22.2% Japan 19.0 Germany 11.2 France 9.0 Australia 6.4 United States 4.9 Canada 3.6 China 3.4 Switzerland 2.7 Netherlands 2.6 Ireland 2.4 Italy 2.1 Singapore 2.1 Russia 1.3 Hong Kong 1.2 Belgium 1.1 South Korea 0.9 Israel 0.8 Portugal 0.6 Norway 0.6 Spain 0.6 Taiwan 0.5 Other 0.8 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $160,000,000 on forward currency contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $255,173 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $839,016 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $621,277. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $22,098,509 $— $— Consumer staples 16,282,534 — — Energy 28,133,074 — — Financials 59,564,022 — — Health care 18,221,997 — — Industrials 23,460,099 — — Information technology 8,992,673 — — Materials 16,467,416 — — Telecommunication services 10,723,563 — — Utilities 9,113,966 — — Total common stocks — — U.S. Treasury Obligations $— $118,349 $— Short-term investments 2,996,601 3,978,850 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (190,834) Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,178,720 $1,369,554 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (100.2%) (a) Shares Value Auto components (0.8%) Dana Holding Corp. 39,900 $618,450 Standard Motor Products, Inc. 23,895 423,897 Automobiles (0.5%) Thor Industries, Inc. 20,800 656,448 Biotechnology (3.3%) Affymax, Inc. (NON) 42,600 500,124 Amarin Corp. PLC ADR (Ireland) (NON) (S) 14,500 164,140 AVEO Pharmaceuticals, Inc. (NON) 21,777 270,253 Cubist Pharmaceuticals, Inc. (NON) 20,344 879,878 Gentium SpA ADR (Italy) (NON) (S) 58,303 508,402 InterMune, Inc. (NON) 15,700 230,319 Onyx Pharmaceuticals, Inc. (NON) 9,155 344,960 PDL BioPharma, Inc. 60,500 384,175 Spectrum Pharmaceuticals, Inc. (NON) (S) 40,118 506,690 United Therapeutics Corp. (NON) (S) 7,970 375,626 Capital markets (1.6%) E*Trade Financial Corp. (NON) 46,300 506,985 FXCM, Inc. Class A 37,260 484,007 HFF, Inc. Class A (NON) 60,100 989,847 Chemicals (5.4%) American Vanguard Corp. 32,951 714,707 Innophos Holdings, Inc. 11,749 588,860 Innospec, Inc. (NON) 25,048 760,958 Koppers Holdings, Inc. 11,904 459,018 Landec Corp. (NON) 80,100 523,053 LSB Industries, Inc. (NON) 30,305 1,179,471 Minerals Technologies, Inc. 5,410 353,868 NewMarket Corp. (S) 2,475 463,815 PolyOne Corp. 47,302 681,149 TPC Group, Inc. (NON) 7,507 331,884 W.R. Grace & Co. (NON) (S) 12,753 737,123 Commercial banks (0.8%) East West Bancorp, Inc. 44,972 1,038,403 Commercial services and supplies (1.2%) InnerWorkings, Inc. (NON) 38,388 447,220 Standard Parking Corp. (NON) 31,800 651,900 SYKES Enterprises, Inc. (NON) 28,800 455,040 Communications equipment (2.8%) Aruba Networks, Inc. (NON) (S) 31,083 692,529 EchoStar Corp. Class A (NON) 81,535 2,294,395 InterDigital, Inc. 6,279 218,886 Ixia (NON) (S) 28,626 357,539 Computers and peripherals (0.1%) STEC, Inc. (NON) 14,788 139,599 Construction and engineering (0.5%) Great Lakes Dredge & Dock Corp. 93,400 674,348 Consumer finance (—%) EZCORP, Inc. Class A (NON) 16 519 Distributors (0.5%) VOXX International Corp. (NON) 47,847 648,805 Diversified financial services (0.7%) Interactive Brokers Group, Inc. Class A 40,420 687,140 MarketAxess Holdings, Inc. 5,976 222,845 Diversified telecommunication services (0.6%) Cincinnati Bell, Inc. (NON) 92,120 370,322 Premiere Global Services, Inc. (NON) 43,144 390,022 Electrical equipment (2.1%) AZZ, Inc. (S) 12,800 660,992 EnerSys (NON) (S) 15,600 540,540 Franklin Electric Co., Inc. 18,397 902,741 Generac Holdings, Inc. (NON) 21,379 524,854 Electronic equipment, instruments, and components (2.6%) Coherent, Inc. (NON) (S) 9,071 529,111 FEI Co. (NON) (S) 20,460 1,004,791 MTS Systems Corp. 13,733 729,085 Newport Corp. (NON) 18,941 335,635 Tech Data Corp. (NON) (S) 6,975 378,464 TTM Technologies, Inc. (NON) 32,319 371,345 Energy equipment and services (2.1%) Basic Energy Services, Inc. (NON) 31,095 539,498 Helix Energy Solutions Group, Inc. (NON) 46,412 826,134 Key Energy Services, Inc. (NON) (S) 43,750 675,938 Newpark Resources, Inc. (NON) 80,626 660,327 Health-care equipment and supplies (5.4%) ABIOMED, Inc. (NON) (S) 35,957 797,886 Conmed Corp. (NON) 23,296 695,852 GenMark Diagnostics, Inc. (NON) 51,200 207,360 Greatbatch, Inc. (NON) 27,482 673,859 Kensey Nash Corp. (S) 8,710 254,855 MELA Sciences, Inc. (NON) (S) 98,149 438,726 OraSure Technologies, Inc. (NON) 143,820 1,652,492 RTI Biologics, Inc. (NON) 107,408 397,410 STAAR Surgical Co. (NON) 77,739 841,913 Synergetics USA, Inc. (NON) 64,694 420,511 Zoll Medical Corp. (NON) 4,592 425,357 Health-care providers and services (3.4%) AmSurg Corp. (NON) 11,141 311,725 Centene Corp. (NON) 8,568 419,575 HealthSouth Corp. (NON) (S) 32,000 655,360 Metropolitan Health Networks, Inc. (NON) 79,410 744,072 Molina Healthcare, Inc. (NON) (S) 28,739 966,493 WellCare Health Plans, Inc. (NON) 17,750 1,275,870 Health-care technology (1.8%) athenahealth, Inc. (NON) 6,961 515,949 Computer Programs & Systems, Inc. 7,567 427,687 Epocrates, Inc. (NON) 28,916 248,099 Quality Systems, Inc. 24,500 1,071,385 Hotels, restaurants, and leisure (2.7%) AFC Enterprises (NON) 53,337 904,596 Ameristar Casinos, Inc. 43,325 807,145 Red Robin Gourmet Burgers, Inc. (NON) 14,700 546,693 Shuffle Master, Inc. (NON) 27,800 489,280 Town Sports International Holdings, Inc. (NON) 54,392 686,971 Household durables (0.6%) Whirlpool Corp. (S) 9,400 722,484 Industrial conglomerates (0.4%) Standex International Corp. 12,600 518,994 Internet and catalog retail (0.8%) HSN, Inc. 17,962 683,095 Orbitz Worldwide, Inc. (NON) 102,527 312,707 Internet software and services (1.3%) Constant Contact, Inc. (NON) 31,600 941,364 LivePerson, Inc. (NON) (S) 25,752 431,861 ValueClick, Inc. (NON) 15,993 315,702 IT Services (2.9%) CACI International, Inc. Class A (NON) (S) 8,558 533,078 Cardtronics, Inc. (NON) 26,600 698,250 Global Cash Access Holdings, Inc. (NON) 158,300 1,234,740 NeuStar, Inc. Class A (NON) 10,181 379,242 TNS, Inc. (NON) 40,944 889,713 Leisure equipment and products (1.3%) Brunswick Corp. (S) 29,604 762,303 Leapfrog Enterprises, Inc. (NON) 113,688 950,432 Life sciences tools and services (0.4%) Charles River Laboratories International, Inc. (NON) 13,900 501,651 Machinery (3.7%) Cascade Corp. 11,344 568,561 Chart Industries, Inc. (NON) (S) 10,571 775,171 Greenbrier Companies, Inc. (NON) 32,400 641,196 Kadant, Inc. (NON) 15,100 359,682 L.B. Foster Co. Class A 11,344 323,417 NACCO Industries, Inc. Class A 3,448 401,244 TriMas Corp. (NON) 36,782 823,549 Valmont Industries, Inc. 6,700 786,647 Media (1.9%) Belo Corp. Class A 125,999 903,413 Knology, Inc. (NON) 16,881 307,234 LIN TV Corp. Class A (NON) 113,600 460,080 Sinclair Broadcast Group, Inc. Class A 66,547 736,010 Metals and mining (0.4%) Horsehead Holding Corp. (NON) 44,843 510,762 Multiline retail (1.3%) Big Lots, Inc. (NON) 18,232 784,341 Dillards, Inc. Class A 12,965 817,054 Oil, gas, and consumable fuels (4.5%) Clayton Williams Energy, Inc. (NON) 9,318 740,222 CVR Energy, Inc. (NON) 26,639 712,593 Rosetta Resources, Inc. (NON) 12,013 585,754 Stone Energy Corp. (NON) 47,174 1,348,705 Swift Energy Co. (NON) (S) 13,876 402,820 Vaalco Energy, Inc. (NON) 71,800 678,510 W&T Offshore, Inc. 43,494 916,854 Western Refining, Inc. 18,130 341,207 Paper and forest products (0.4%) KapStone Paper and Packaging Corp. (NON) 27,627 544,252 Personal products (0.9%) Nu Skin Enterprises, Inc. Class A 18,759 1,086,334 Pharmaceuticals (8.4%) Elan Corp. PLC ADR (Ireland) (NON) (S) 65,000 975,650 Hi-Tech Pharmacal Co., Inc. (NON) (S) 23,125 830,881 Jazz Pharmaceuticals PLC (Ireland) (NON) 41,105 1,992,359 MAP Pharmaceuticals, Inc. (NON) 11,025 158,319 Medicines Co. (The) (NON) 44,718 897,490 Medicis Pharmaceutical Corp. Class A (S) 20,408 767,137 Obagi Medical Products, Inc. (NON) 62,622 839,135 Par Pharmaceutical Cos., Inc. (NON) (S) 27,811 1,077,120 Pernix Therapeutics Holdings (NON) 25,570 230,130 Questcor Pharmaceuticals, Inc. (NON) 10,388 390,797 Salix Pharmaceuticals, Ltd. (NON) 12,682 665,805 ViroPharma, Inc. (NON) 58,924 1,771,845 Professional services (0.3%) Acacia Research Corp. (NON) 7,787 325,029 Real estate investment trusts (REITs) (1.9%) Apollo Commercial Real Estate Finance, Inc. 43,800 685,470 Extra Space Storage, Inc. (S) 20,764 597,796 Lexington Realty Trust 76,100 684,139 Newcastle Investment Corp. 62,495 392,469 Real estate management and development (1.8%) Jones Lang LaSalle, Inc. 14,100 1,174,671 St. Joe Co. (The) (NON) (S) 58,518 1,112,427 Road and rail (1.7%) Avis Budget Group, Inc. (NON) (S) 65,591 928,113 Dollar Thrifty Automotive Group (NON) 6,013 486,512 Swift Transportation Co. (NON) 60,368 696,647 Semiconductors and semiconductor equipment (6.0%) Cavium, Inc. (NON) 12,187 377,066 Cirrus Logic, Inc. (NON) (S) 21,418 509,748 Entegris, Inc. (NON) 119,167 1,113,020 Entropic Communications, Inc. (NON) (S) 52,569 306,477 Kulicke & Soffa Industries, Inc. (NON) 51,454 639,573 Nanometrics, Inc. (NON) 22,992 425,582 Nova Measuring Instruments, Ltd. (Israel) (NON) 71,814 643,453 Omnivision Technologies, Inc. (NON) (S) 13,876 277,520 Photronics, Inc. (NON) (S) 75,292 500,692 Rudolph Technologies, Inc. (NON) 57,900 643,269 Skyworks Solutions, Inc. (NON) 57,600 1,592,640 Teradyne, Inc. (NON) 37,071 626,129 Software (8.7%) Actuate Corp. (NON) 159,302 1,000,417 Allot Communications, Ltd. (Israel) (NON) 30,862 717,542 Aspen Technology, Inc. (NON) 26,537 544,805 BroadSoft, Inc. (NON) 11,445 437,771 Concur Technologies, Inc. (NON) 9,825 563,759 Fair Isaac Corp. 23,737 1,042,054 JDA Software Group, Inc. (NON) 19,700 541,356 Manhattan Associates, Inc. (NON) 11,930 567,033 Monotype Imaging Holdings, Inc. (NON) 26,833 399,812 Netscout Systems, Inc. (NON) 42,500 864,450 Parametric Technology Corp. (NON) (S) 23,100 645,414 RealPage, Inc. (NON) 31,400 601,938 SolarWinds, Inc. (NON) 9,500 367,175 Synchronoss Technologies, Inc. (NON) (S) 11,131 355,302 TIBCO Software, Inc. (NON) 12,642 385,581 Tyler Technologies, Inc. (NON) 10,500 403,305 Ultimate Software Group, Inc. (NON) 7,697 564,036 VASCO Data Security International, Inc. (NON) 48,304 521,200 Websense, Inc. (NON) 25,828 544,713 Specialty retail (7.9%) Buckle, Inc. (The) (S) 17,453 835,999 Cabela's, Inc. (NON) 23,500 896,525 Cato Corp. (The) Class A 12,863 355,533 Conn's, Inc. (NON) 25,221 387,142 DSW, Inc. Class A 6,357 348,173 Express, Inc. (NON) 30,184 753,996 Finish Line, Inc. (The) Class A (S) 40,186 852,747 Genesco, Inc. (NON) 7,388 529,350 GNC Holdings, Inc. Class A 13,300 464,037 Men's Wearhouse, Inc. (The) 11,243 435,891 Pier 1 Imports, Inc. (NON) (S) 38,500 699,930 Sally Beauty Holdings, Inc. (NON) 41,300 1,024,240 Select Comfort Corp. (NON) 29,159 944,460 Sonic Automotive, Inc. Class A (S) 67,528 1,209,426 Zale Corp. (NON) 76,900 237,621 Textiles, apparel, and luxury goods (1.1%) G-III Apparel Group, Ltd. (NON) (S) 19,700 559,874 Perry Ellis International, Inc. (NON) (S) 22,064 411,935 Warnaco Group, Inc. (The) (NON) 6,588 384,739 Thrifts and mortgage finance (0.5%) Ocwen Financial Corp. (NON) 43,100 673,653 Trading companies and distributors (2.2%) Applied Industrial Technologies, Inc. (S) 21,847 898,567 Beacon Roofing Supply, Inc. (NON) (S) 32,405 834,753 DXP Enterprises, Inc. (NON) (S) 25,550 1,111,166 Total common stocks (cost $104,805,289) SHORT-TERM INVESTMENTS (18.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 22,409,213 $22,409,213 Putnam Money Market Liquidity Fund 0.11% (e) 554,560 554,560 Total short-term investments (cost $22,963,773) TOTAL INVESTMENTS Total investments (cost $127,769,062) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $126,882,574. (b) The aggregate identified cost on a tax basis is $128,058,686, resulting in gross unrealized appreciation and depreciation of $24,189,748 and $2,116,708, respectively, or net unrealized appreciation of $22,073,040. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $21,700,383. The fund received cash collateral of $22,409,213, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $906 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $34,114,998 and $38,029,940, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $22,464 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $24,553,056 $— $— Consumer staples 1,086,334 — — Energy 8,428,562 — — Financials 9,250,371 — — Health care 28,705,322 — — Industrials 15,336,883 — — Information technology 31,198,161 — — Materials 7,848,920 — — Telecommunication services 760,344 — — Total common stocks — — Short-term investments 554,560 22,409,213 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012
